GIEGERICH, J.
(concurring). The evidence, aside from any testimony as to the permanency of the injuries, certainly shows damage to the amount proposed to be allowed. If a less sum had been awarded by the jury, it would have been our duty to reverse because of the inadequacy of judgment. Hence the defendant has no ground of complaint against the modification. As to the plaintiff, if he feels the amount allowed is too small, he can refuse to accept it, and have a new trial.
McCALL, J., concurs in the result.